DETAILED ACTION
This is the initial Office action for application SN 16/982,653 having an effective date of 21 September 2020 and a Foreign priority date of 27 March 2018 (Japan).  A preliminary amendment was filed on 21 September 2020 amending the claims.  Claims 1-6 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2003/0075477).

Miller discloses that optionally the light fraction may be hydrocracked prior to hydroisomerization, but does not require the light fraction to be hydrocracked [0031].  Miller discloses that the feed stream includes any waxy feed having suitable boiling points including a residuum from the distillation of a stream derived from a Fischer-Tropsch process, and feed streams not originating from a Fischer-Tropsch process such as, for example, petroleum-derived streams [0025].  
Miller discloses that the hydroisomerization produces a low haze heavy base oil having an initial boiling point approximately the same as the feed stream, and having a pour point less than 5°C and more preferably -9°C or less [0045].  
Miller teaches that in an exemplary hydroisomerization process, a 1000°F-1200°F cut is contacted with a hydroisomerization catalyst in the presence of hydrogen at a reaction temperature of 640°F (338°C) [0055].  
Miller discloses in Example 1 a Fischer-Tropsch wax as the heavy waxy feed stream, and in Example 2 a polyethylene wax as the waxy feed stream.  
Thus the examiner is of the position that Miller produces a wax isomerized oil, which may be derived from a polyethylene wax, which meets the limitations of the claimed wax isomerized oil.  Although the claimed requirement of “having an even number of carbon atoms, as determined from a chromatogram obtained by mass spectrometry, is more than 50% by mass 
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al (US 2004/0256286) disclose high quality lubricant base oils produced from hydroisomerizing waxy hydrocarbon feedstocks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
May 13, 2021